Mr. Justice Shepard
delivered the opinion of the Court:
1. The plaintiff in error does not, of course, deny that the reasonable regulation of the disposition of daily accumulating garbage and miscellaneous refuse matter in the District is a subject within the police power of Congress, the execution of which it may delegate to the municipal authorities in general terms. Nor does he deny that the regulations promulgated by the Commissioners, under the authority of Congress, are substantially within the powers attempted to be conferred.
The conviction, therefore, might probably be upheld upon the evidence submitted and agreed upon as constituting the entire defense, without passing upon the question whether, under certain particular conditions, the act and the regulations thereunder would operate as an unreasonable and oppressive restraint of the use and employment of private property. For whilst the evidence shows that the garbage transported by the defendant was contained in cans of the prescribed character, it fails to show that the wagon was constructed, marked, and numbered as the regulations require.
This requirement is that “ each cart or other vehicle used for the purpose of removing garbage shall have the word ‘ garbage ’ and the number of the wagon in large white letters on a black ground, plainly painted or attached to each side of the wagon bed, which, shall be of metal, water-tight, and provided with tight-fitting covers, and be approved by the superintendent of street cleaning. * * * And it shall be unlawful for any person to use for the removal of garbage or dead animals any cart, wagon, vehicle or conveyance not so approved.”
Moreover, it was conceded on the argument that the wagon used was an ordinary, open farm wagon, upon a contention that the regulation, in that respect also, was unreasonable and oppressive, in that -the cost of such a wagon for occasional use would render the performance of the defendant’s contract impracticable, and amount to a practical prohibition in the ease of all farmers similarly situated, of the *485business of buying city garbage for feeding hogs and fertilizing lands. The rule respecting the character of wagons is general in its application and would stand even if the subsequent provisions limiting the removal of garbage exclusively to the public contractor, should be declared invalid.
Now, if the removal of garbage were left free to householders and their private contractors or vendees, the requirement that it shall be transported in wagons of a certain construction, designation and number would not be an unreasonable one. Wagons delivering milk and other articles that are subject to inspection in the interest of the public health, are often required to be marked so that they may be of ready identification, and numbers are generally required to be borne by all public vehicles for the transportation of persons or parcels. It is quite reasonable that wagons engaged in hauling garbage along the public streets shall be constructed so as to prevent, as far as may be practicable, the escape of any of its particles and effluvia. The conspicuous mark indicating the uses of the wagon is doubtless intended to enable the police and health inspectors the more easily to identify it and keep it under that constant supervision which the public safety and comfort demands.
2. We will not, however, confine the decision to this narrow ground. The argument has been almost entirely directed to other and more serious objections to the operation of the regulations, and these, which are of importance to both the individual and public interests involved, will be considered and passed upon. In a recent case we had occasion to consider these same regulations, in so far as they then applied to the removal of dead animals. The proof having shown that a horse had just died, that the carcass was neither offensive nor in a condition to endanger the public health, that it had a market value in its then condition, and that the owner had removed it within a reasonable time in a wagon conforming to all the requirements, we held that the regulation practically prohibited the owner from removing and utilizing his property under such circumstances was in excess of the police power and an unreasonable invasion of his *486rights; in other words, that the animal had not ceased to be property by its death and was removed before it could lawfully be declared a nuisance. Campbell v. District of Columbia, 19 App. D. C. 131.
Many of the decisions relied on by the defendant in -error in that case had relation to regulations concerning the disposition of garbage, and referring thereto it was said: “ It may well be that from the nature of garbage a different rule would apply; but that phase of the question is not involved and we express no opinion upon it.” It is now fairly presented, and after much consideration we are of the opinion that a different rule does apply.
The agreed statement of facts shows that the matter for the transportation of which the defendant was tried, was garbage from two hotels. Garbage as used in the act of Congress must be given its ordinary' meaning which is: Offal — Refuse animal or vegetable matter from a kitchen ■ — -Worthless, offensive matter. See Webster’s Dictionary. The regulation, proceeding no doubt upon the idea that specific information was expedient, defined garbage as “ the refuse of animal and vegetable food stuffs.” Both from the word itself, -and the official definition, the ordinary mind would understand the regulation as applying to matter which is in fact noisome, and to that also which has been rejected as worthless and mingled with it. And the courts may well take notice that such matter, if not specifically regulated in respect of speedy and careful removal and disposition, would be a menace to the public health as well as a nuisance in other ways.
It must be presumed, also, that Congress, which is charged with the protection of the public health and comfort in the District -of Columbia, was fully informed as regards the probable danger to health in a large and growing city from the careless deposit and disposition of garbage, before legislating upon the subject. Moses v. United States, 16 App. D. C. 428, 437, 438. Apparently, the apprehension of danger was so great that the act itself was made to contain certain stringent provisions, in respect of which the Commissioners *487were given no discretion whatever. Nor example: It not only contemplates the speedy and safe reduction or consumption of the refuse matter, but also expressly provides that none of it shall be “ dumped into the Potomac river or other waters, or fed to animals, or exposed to the elements upon lands.” Thus it appears to have been apprehended that the public health would be endangered also through feeding animals upon garbage, and using it as manure, and there is nothing in the record to establish the fact that such apprehension is unfounded or unreasonable. The mere fact that the defendant was willing to buy garbage and use it for those purposes is not sufficient to remove it from the category of nuisances, and settle its character as property. Whilst money value is evidence, and sometimes very strong evidence to that end, it is not of itself sufficient to mate a ease of unreasonableness or oppression against the law and the regulations under consideration. Some members of the community may be willing to expose their own health to danger through the use of noisome manures, and to eat the flesh of animals fed upon garbage, or to sell such flesh for food to others who may be unaware of its character, but their practices cannot make a rule of community observance. It is against the ignorance, the indifference, the selfishness, the avarice, the willful disregard of just and intelligent public opinion, that the police power must be constantly invoked on behalf of the common safety and advantage.
We have found no case directly deciding the question as presented in the case at bar, but several well-considered decisions, cited below, clearly establish the principle upon which we rest our conclusion. Vandine, Petitioner, 6 Pick. 187, 191; City of Grand Rapids v. De Vries, 123 Mich. 570; State v. Payssan, 47 La. Ann. 1029; State v. Orr, 68 Conn. 101, 112; Walker v. Jameson, 140 Ind. 591.
The police power is the emanation of that inborn principle of human nature which led men into society and created the body politic to which sovereignty pertains for the purpose of securing safety, order and the common weal. To effect these ends, the government is intrusted with the power to make *488reasonable regulations restrictive of individual impulse. As population increases in rapid proportion, new physical conditions are developed which suggest, as reasonable, regulations and restraints of person and property before unknown. As civilization advances with increased and deeper knowledge, science makes new discoveries in respect of the dissemination of disease through infection, which necessitate radical changes in methods for the protection of human life.
For these reasons it is apparent that no hard and fast rule can be laid down for the government of all cases arising out of the frequent exercise of the police power. Each case must turn upon its own peculiar circumstances and conditions, and it is only when these clearly show that the regulations or restrictions imposed have no substantial relation to objects within the police power and therefore constitute a palpable invasion of private right, that the courts are justified in denying their obligation. In Campbell v. District of Columbia, supra, we were of the opinion that the regulation,as applied to the facts of that case, was of such character.
The distinction between the two eases is clear. The carcass was valuable, had undergone no decay whatever, and was promptly removed in a wagon of approved construction. The death of a horse is of comparatively infrequent occurrence and not capable of producing constant, widespread apprehensions of danger or discomfort.
Garbage, as we have seen, is necessarily composed largely of matter noisome even before its deposit in the receptacles provided for it, and other matter mingled with it must necessarily partake of its offensive character. Moreover, it is a thing of almost hourly accumulation in every occupied house of a large city, and is therefore a constant menace to the health and comfort of thousands of people. These conditions amply justify the application of a different rule as regards its collection, removal, and final disposition.
In reaching the conclusion that the regulation, under the facts of this case, is a valid exercise of the police power, we are not to be understood as holding that all matter which may be laid- aside, merely, in the preparation of dishes for the *489table, is necessarily garbage and therefore subject to the same regulation in all respects. We agree with the Supreme Court of Connecticut in the case before cited (State v. Orr), that there may be some things as, for example, meat trimmings, fruit and vegetable parings and the like, that are capable of unobjectionable uses. These, the owner could not be compelled to throw áway, but might make any reasonable use of before they could become offensive. But when such matter is mingled with garbage it becomes likewise subject to public control, notwithstanding that, in some instances, the owners might be able to dispose of it for a price to persons willing to handle and make use of it, in its unreduced state, as either animal food or manure.
The judgment will be affirmed, with costs; and it is so ordered. Affirmed.